IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-93-172-CR
AND
NO. 3-93-174-CR


JANE MATYASTIK,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT OF MILAM COUNTY

NOS. 17,643 & 20,337, HONORABLE ROGER HASHEM, JUDGE PRESIDING
 


PER CURIAM
	On appeal by trial de novo from justice court, a jury found appellant guilty of
speeding and assessed punishment at a fine of $175 (cause number 3-93-172-CR).  Tex. Rev. Civ.
Stat. Ann. art. 6701d, §§ 166, 169B (West 1977 & Supp. 1993).  The same jury also found
appellant guilty of failure to appear and assessed punishment at a fine of $500 (cause number 3-93-174-CR).  Tex. Penal Code Ann. § 38.11 (West 1989).
	In her first point of error, appellant contends that the trial court erred by overruling
her motion to sever the offenses.  The State confesses error.  Because this point of error presents
reversible error, this Court need not address appellant's other points.
	The judgments of conviction are reversed and the causes are remanded for new
trial.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Reversed and Remanded on Both Causes
Filed:   October 13, 1993
Do Not Publish